DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 15-34 are allowed.
The following is an examiner’s statement of reasons for allowance.  Applicant has filed terminal disclaimers, which overcome the double patenting rejections.  With respect to the rejection under 35 USC 103, Applicant has overcome the reference of Duscha.  Specifically, per Applicant’s response: “Duscha is not prior art under 35 U.S.C. §102(A), (B) and (C) because the subject matter was obtained directly from inventors, Mathes, Gold and Haghikia and as of the effective filing date of this application this subject matter and the claimed invention were owned by the Applicant and subject to an obligation of assignment to the Applicant.” (Response at 7).  The remainder of the references are insufficient to establish a prima facie case of obviousness on their own, to include additionally since Berenson is directed to a long laundry list of diseases and disorders. 
Applicant’s claims are directed to treating multiple sclerosis, psoriasis and/or rheumatoid arthritis.  Applicant’s specification presents data as to the treatment of multiple sclerosis.  Silfvast-Kaiser et al., A narrative review of psoriasis and multiple sclerosis: links and risks, Psoriasis (Auckl). 2019; 9: 81–90 is made of record (“Silfvast-Kaiser”).  It explores if there is a link between these disorders.  “Psoriasis (PsO) has been associated with an increased risk of multiple comorbidities including psoriatic arthritis (PsA), cardiovascular disease, diabetes mellitus, metabolic syndrome, inflammatory bowel disease, and certain malignancies.1,2 Multiple sclerosis (MS) has also been reported as a comorbidity in individuals with PsO, and vice versa.”  It notes that there is a possible relationship, but that the evidence on their association is inconclusive. It does note, however, that there MS and psoriasis exhibit overlapping treatments.  “As seen above, MS and PsO exhibit overlapping treatments including the use of fumarates (used mainly in Northern Europe), IFN-beta with MTX, and IL-17 inhibitors. MTX and CYA are both indicated for the treatment of PsO, and both also improve MS symptoms and reduce relapse rates.74–79 Dimethylfumarate works by downregulating Th1 and Th17 cells, which are upregulated in PsO and MS. This reduces the production of proinflammatory cytokines, including, but not limited to, IL-12, IL-17 and IL-23, which have been implicated in PsO and MS.32 In a small study, the addition of MTX to IFN-beta for the treatment of MS showed improvement of MS lesions.80 On the other hand, PsO outbreaks have been described with IFN-beta treatment for MS.”  Dimethylfumarate is one of Applicant’s claimed ingredients.  Based on that, as Applicant’s claims are directed to a combination, the claims were deemed enabled as to the treatment of all three conditions.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627